Citation Nr: 1217769	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-31 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2010, the Veteran offered testimony before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript of the hearing has been associated with the claims folder.

In November 2010, the Board remanded this issue for additional development, to include obtainment of the Veteran's service treatment records.  The requested development has been completed and the case has been returned to the Board for further appellate review.  

In April 2012, a statement was received from the Veteran accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.704(e) (2011).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2. The Board accepts the Veteran's assertion of noise exposure in service as credible and consistent with his established service.

3.  Although the Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes, hearing was normal at separation, there is no evidence of hearing loss for several years after service, and the only competent, probative opinion to address the question of whether there exists a nexus between alleged in-service noise exposure and the Veteran's bilateral hearing loss weighs against the claim.

4.  Tinnitus was not shown during service or to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, includes enhanced duties to notify and assist claimants for VA benefits.  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

Effective May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, VCAA notice was provided in a September 2007 letter, issued prior to the decision on appeal.  That letter advised the Veteran of what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The September 2007 letter further explained how VA determines effective dates and the types of evidence which impacts such determination.  

The Board acknowledges that the Veteran's service treatment records, which were originally associated with the file, are now unavailable for review.  The Board remanded this case in November 2011 to obtain and associate the Veteran's service treatment records with the claims folder.  In January 2011, the RO indicated that such records were mistakenly placed in a temporary claims folder at the RO and copies were mailed to the AMC with an assigned tracking number on November 30, 2011.  In April 2012, the AMC confirmed receipt of the Veteran's service treatment records, however, the records could not be located and additional copies were requested from the RO.  In June 2011, a search of RO, to include the Veteran's temporary claims file, was not productive of his service treatment records.  The Veteran's service treatment records were requested from the Records Management Center (RMC) and the National Personnel Records Center (NPRC).  With the exception of a March 1969 report of medical history, negative responses were received from the RMC and NPRC.  In March 2012, the RMC confirmed that several searches were not productive of the Veteran's service treatment records.  In March 2012, the RO confirmed that additional searches and a search for unassociated service treatment records were negative.  In March 2012, the Veteran was notified that his service treatment records were unavailable.  He did not possess any copies of such records and requested that VA proceed with his claims.  A Formal Finding of Unavailability of service treatment records was issued in March 2012.  

The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board acknowledges the Veteran's April 2012 statement indicating that "it is the best obligation of VA to find his service records."  While the Board most certainly agrees, given the extensive development actions outlined above, the Board finds that it would be futile to delay appellate consideration of these claims for additional development that is not determinative and would not substantiate the claims.  Indeed, the Veteran has never disputed that he did not seek treatment for hearing loss or tinnitus during service.  He also has never disputed that his hearing was anything less than normal at any time during service.  A March 1969 report of medical history shows that the Veteran explicitly denied current or past hearing loss and trouble with his ears.  Moreover, the December 2008 VA examiner, a board certified audiologist, reviewed audiology evaluations from the Veteran's pre-induction examination and upon separation and stated that they such evaluations were normal bilaterally.  

The record reflects that VA has made reasonable efforts to obtain all other relevant records adequately identified by the Veteran.  The information and evidence that have been associated with the claims file includes limited service records, post-service VA and private treatment records, a private audiology evaluation, and testimony and lay evidence.  There is no indication of the existence of additional evidence to substantiate the claims.   

The Veteran was afforded VA audiology examination pertaining to the disabilities on appeal in December 2008.  38 C.F.R. § 3.159(c) (4) (2011).  The December 2008 examination is adequate to allow proper adjudication of the issues on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the claimed disabilities, to include the Veteran's lay statements pertaining military and post-service noise exposure, as well as the approximate dates of onset of bilateral hearing loss and tinnitus.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence, argument and testimony and in presenting for examination for the disabilities on appeal.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic disorders, such as organic diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran asserts that he is entitled to service connection for bilateral hearing loss and tinnitus due daily noise exposure to tanks and weaponry without use of hearing protection during active service.  

The Veteran's DD Form 214 for his first period of active service shows that he attended Infantry Officer Candidacy School for 6 months, he was awarded a Rifle M-14 Marksman Badge, and his primary duty was an infantry operations and intelligence specialist.  The Veteran's DD Form 214 for his second period of active service shows that he was awarded the M-14 Rifle Sharpshooter Badge and his primary duty was an infantry unit commander.  

As previously discussed, with the exception of a March 1969 report of medical history associated with the Veteran's separation from active service, the Veteran's service treatment records are unavailable for review.  Nevertheless, the December 2007 rating decision indicated that review of the Veteran's service treatment records was negative for complaints or findings of hearing loss and tinnitus during service and hearing was reportedly normal for VA purposes upon separation examination.  Similarly, the December 2008 VA audiology examination report indicated that January 1966 pre-induction and March 1979 separation audiograms were normal bilaterally.  The Veteran has not asserted such reports to be incorrect at any time during this claim.  Moreover, the March 1969 report of medical history shows that the Veteran explicitly denied any current or past hearing loss and ear problems.  

In his August 2007 claim for service connection, the Veteran dated the onset of his current bilateral hearing loss and tinnitus in January 1997.  He denied receiving any treatment for such conditions.  

Post-service private treatment records show that a review of symptoms in August 2007 was negative for hearing loss and ringing in the ears.  In September 2008, a private audiology evaluation revealed complaints of tinnitus "for years," and decreased hearing, greater in the right ear.  Audiometric testing was reflective of a bilateral hearing loss disability for VA purposes.  The audiology evaluation made no mention of or reference to the Veteran's military service.

In September 2007, a statement from the Veteran's wife indicated that the Veteran had suffered from tinnitus for the last 15 years.  

In January 2008, the Veteran's Notice of Disagreement stated his belief that military noise exposure should be conceded based on his role as an infantry officer with duties that included constant noise exposure to daily training with ordinance and gunfire.  

In an October 2008 statement, the Veteran denied any post-service occupational or recreational noise exposure.  He  stated that he initially noted hearing loss shortly after military service.

The Veteran was afforded a VA audiology examination in December 2008.  The examiner noted that the claims folder was reviewed, to include the Veteran's service treatment records.  The Veteran complained of a 30 year history of bilateral hearing loss, greater in the right ear, and a 20 to 30 year history of constant bilateral tinnitus.  The Veteran reported unprotected military noise exposure to right-handed rifle firing and tanks which were reportedly always positioned to his right side while managing a rifle and tank gunnery range during service.  Recent and post-service recreational and occupational noise exposure was denied.

An audiometric examination was conducted, pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
50
45
45
55
LEFT
25
30
35
40

The examiner diagnosed moderate to moderately severe sensorineural hearing loss of the right ear and normal to mild sensorineural hearing loss of the left ear.  Tinnitus was as likely as not a symptom associated with hearing loss.  Based on the examiner's clinical experience and expertise, review of the claims folder, examination of the Veteran, and review of medical literature, she opined that the Veteran's bilateral hearing loss and tinnitus are not caused by or a result of military noise exposure.  The examiner cited a 2005 study of the Institute of Medicine entitled Noise and Military Service: Implications for Hearing Loss and Tinnitus, which concluded that there is no scientific basis for delayed onset hearing loss.  Regarding tinnitus, the examiner noted that tinnitus was not noted during service and she opined that tinnitus cannot be claimed as secondary to acoustic trauma as there was no hearing loss at separation.    

In a March 2009 statement, the Veteran reiterated his belief that his hearing loss and tinnitus are directly related to service.  He stated that he was the officer in charge of the firing range for routine drills and yearly qualifications.  As an instructor of the rifle and pistol firing squad, he performed hands on training and in most cases was unable to wear hearing protection.  He was also the officer in charge of the qualifying of tank crews and he monitored the firing of tanks for qualification at a tank gunnery range.  He stated that his hearing was not consistent and upon undergoing a separation examination, he simply had enough hearing to pass the physical and it steadily became worse.  He reported that tinnitus started 10 years after service.  He reiterated that he has not endured post-service noise exposure.

VA treatment records show a diagnosis of bilateral hearing loss 
consistent with aging and noise-induced cochlear pathology.  The Veteran's diagnosed tinnitus was consistent with cochlear pathology.  Bilateral hearing aids were prescribed.  

In June 2010, the Veteran presented testimony before the undersigned Veterans Law Judge.  He reiterated significant and frequent noise exposure during service without use of hearing protection.  He stated that hearing loss began 30 to 40 years prior and he remembered his ears ringing on the tank range which reportedly continued to the present time, although severity and intensity had varied.  

The above-cited evidence reflects that the Veteran currently has tinnitus and bilateral hearing loss to an extent recognized as a disability for VA purposes.  However, despite the presence of current tinnitus and hearing loss disabilities, and the credible evidence of in-service noise exposure (discussed above), the claims must be denied because the claimed conditions were not noted during service and there is no medical nexus between current the hearing loss and tinnitus and service.

Here, the post-service evidence does not reflect any indication of hearing loss or tinnitus for more than 38 years after active military service.  Indeed, hearing loss was denied by the Veteran in a March 1969 report of medical history shortly before separation.  Hearing loss and tinnitus were denied in an August 2007 private treatment note.  When filing his claims for service connection, the Veteran indicated that the claimed conditions began in 1997.  In September 2007, the Veteran's wife indicated that tinnitus began 15 years prior.  The Veteran was initially diagnosed with hearing loss and tinnitus in September 2008.  Thus, the evidence does not establish the presence of hearing loss or tinnitus in service or for many years thereafter.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Further, the only competent opinion on the question of a nexus between bilateral hearing loss and tinnitus and the Veteran's military service is adverse to the claims.  The Board accepts the nexus opinion in connection with each claim as credible, based as it was upon full consideration of the Veteran's documented history and assertions.  Significantly, neither the Veteran nor his representative has presented or identified contrary competent medical opinion that, in fact, supports the claims.  

The Board notes that, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between hearing loss and service, such assertions provide no basis for allowance of the claim.  In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Here, while the Veteran is competent to report symptoms pertaining to hearing loss and tinnitus, he is not competent to provide a nexus opinion relating such condition to his in-service noise exposure.  The lay assertions in this regard have no probative value.  

As noted above, hearing loss and tinnitus are easily observed by a lay person.  In this case, although the Veteran testified that his hearing loss and tinnitus have been present since military service, such testimony is in conflict with other evidence of record.  Hearing loss and tinnitus were denied in an August 2007 private treatment note, and when filing his claims for service connection, the Veteran indicated that these conditions began in 1997.  In September 2007, the Veteran's wife indicated that tinnitus began 15 years prior.  Thus, the evidence does not establish the presence of hearing loss or tinnitus in service or for many years thereafter.  As such, the Veteran's testimony regarding the onset of tinnitus is not credible and of little probative weight.  Accordingly, the evidence has not shown the necessary continuity to demonstrate an in-service incurrence of tinnitus.  As there has been no demonstration of a nexus between the Veteran's present tinnitus and his service; the Veteran's claim for service connection must be denied.

For the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


